Citation Nr: 0927055	
Decision Date: 07/21/09    Archive Date: 07/30/09

DOCKET NO.  06-37 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa


THE ISSUE

Entitlement to an increase in the 20 percent evaluation 
currently assigned for lumbar spondylosis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel




INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  

The Veteran had active service from February 1952 to February 
1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 decision by the RO 
which, in part, denied an increased rating for the Veteran's 
low back disability.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
have been obtained by VA.  

2.  The Veteran's low back disability is manifested by pain 
and limitation of motion without radiculopathy or other 
neurological impairment and no incapacitating episodes; 
additional functional limitation due to pain or during flare-
ups commensurate with the criteria for the next higher 
evaluation was not demonstrated.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
lumbar spondylosis are not met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 4.3, 4.7, 
4.10, 4.40, 4.45, 4.59, 4.71a, Part 4, Diagnostic Code 5243 
(2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 C.F.R. § 3.159 (2008).  Such notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if there is a favorable 
disposition of the claim.  Id; 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 3.326; see 
also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  

In addition, for an increased-compensation claim, section 
§ 5103(a) requires, at a minimum, that the Secretary notify 
the claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation, e.g. competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Id.  

In this case, letters dated in August 2005 and March 2006, 
were sent by VA to the Veteran in accordance with the duty to 
notify provisions of VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  With respect to notice under the holding in Vazquez-
Flores, the letters notified him that he must submit medical 
evidence that showed that his disability had increased in 
severity and the effect it had on his daily life.  The 
letters provided examples of the types of evidence the 
Veteran could submit and informed him that VA would assist 
him in obtaining any such evidence.  There was no reference, 
however, to the effect of the condition's worsening had on 
his employment and did not include the diagnostic criteria 
for establishing a higher rating for his low back disability.  
In his substantive appeal, the Veteran recounted how his low 
back disability affected him on a daily basis.  

In the instant case, the Board finds that the notice error 
did not affect the essential fairness of the adjudication of 
the Veteran's claim for an increased rating for his low back 
disability.  The Veteran was notified of the evidence that 
was needed to substantiate his claim, what information and 
evidence that VA will seek to provide and what information 
and evidence the Veteran was expected to provide, and that VA 
would assist him in obtaining evidence, but that it was 
ultimately his responsibility to provide VA with any evidence 
pertaining to his claim.  See Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II).  The Veteran was 
notified of his responsibility to submit evidence which 
showed that his disability had worsened, of what evidence was 
necessary for higher evaluation, and why the current evidence 
was insufficient to award the benefits sought.  

The Veteran's service medical records and all VA medical 
records identified by him have been obtained and associated 
with the claims file.  Parenthetically, the Board notes that 
the Veteran reported that all of his medical treatment was by 
VA.  (See Veteran's September 2005 letter).  The Veteran was 
examined by VA twice during the pendency of the appeal and 
was scheduled for a hearing at the RO, but withdrew his 
request in February 2007 and did not request to be 
rescheduled.  The VA examination reports included a 
description of the Veteran's complaints, a discussion of all 
relevant facts and findings, and addressed all of the 
relevant criteria for rating the Veteran's low back 
disability.  Accordingly, the Board finds that VA's duty to 
assist with respect to obtaining a VA examination or opinion 
concerning the issue on appeal has been met.  38 C.F.R. 
§ 3.159(c) (4).  Based on a review of the claims file, the 
Board finds that there is no indication in the record that 
any additional evidence relevant to the issue to be decided 
herein is available and not part of the claims file.  See 
Mayfield  v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) 
[hereinafter Mayfield III].  

With regard to the effect of the condition's worsening on his 
daily activities (the Veteran is retired), the Veteran 
described the affect that his low back disability had on his 
daily activities in various letters to VA and on the VA 
examinations conducted during the pendency of the appeal.  
Therefore, the Board finds the Veteran had actual knowledge 
of this requirement, and any failure to provide him with 
adequate notice of this element is not prejudicial.  

As to the diagnostic criteria for establishing a higher 
rating for his low back disability, the Board also finds that 
this error was not prejudicial.  The Veteran was examined by 
VA twice during the pendency of the appeal, and was provided 
with the appropriate rating criteria in the statement of the 
case (SOC) in November 2006.  

To the extent that the VCAA notice in this case is deemed to 
be deficient under Vazquez-Flores, based on the 
communications sent to the Veteran over the course of this 
appeal, he clearly has actual knowledge of the evidence he is 
required to submit in this case and, based on his contentions 
as well as the communications provided to him by VA, it is 
reasonable to expect that he understands what is needed to 
prevail.  The Board finds that the essential fairness was 
maintained in this case as the Veteran demonstrated an 
understanding of the evidence required to substantiate the 
higher rating sought and that a higher rating would be 
assigned based on the pertinent diagnostic criteria.  The 
criteria were discussed in the heretofore mentioned SOC, and 
the reasons as to why a higher rating was not warranted under 
the appropriate criteria were identified.  Based on the 
foregoing, the Board finds that the Veteran is not prejudiced 
by moving forward with a decision on his claim for an 
increased rating, and that VA has complied with the 
procedural requirements of 38 U.S.C.A. §§ 5104, 7105(d), and 
38 C.F.R. § 3.103(b), as well as the holdings in 
Dingess/Hartman, 19 Vet. App. 473 (2006) and Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008).  

Thus, the Board concludes that any deficiency in the notice 
to the Veteran or the timing of any notice is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding that even though the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the evidence established that the veteran was 
afforded a meaningful opportunity to participate in the 
adjudication of his claim, and the error was harmless).  
Additionally, there has been no prejudice to the Veteran in 
the essential fairness of the adjudication.  As there is no 
indication that any failure on the part of VA to provide 
additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005); rev'd on other grounds, 444 F.3d 1328 (Fed Cir. 
2006); see also Shinseki v. Sanders/Simmons, 129 S.Ct 1696 
(2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 
(3d Cir. 1974) ("[N]o error can be predicated on 
insufficiency of notice since its purpose had been 
served.").  In order for the Court to be persuaded that no 
prejudice resulted from a notice error, "the record must 
demonstrate that, despite the error, the adjudication was 
nevertheless essentially fair."  Dunlap v. Nicholson, 21 
Vet. App. 112, 118 (2007).  

Increased Ratings-In General

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  When the appeal arises from an initial assigned 
rating, consideration must be given to whether staged ratings 
should be assigned to reflect entitlement to a higher rating 
at any point during the pendency of the claim.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  However, staged ratings are 
also appropriate in any increased-rating claim in which 
distinct time periods with different ratable symptoms can be 
identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
The percentage ratings in VA's Schedule for Rating 
Disabilities (Schedule) represent as far as can practicably 
be determined the average impairment in earning capacity 
resulting from such disabilities and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1 (2008).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance. It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective enervation, 
or other pathology, or it may be due to pain, supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 
4.40, 4.45.  

The Court has held that the RO must analyze the evidence of 
pain, weakened movement, excess fatigability, or 
incoordination and determine the level of associated 
functional loss in light of 38 C.F.R. § 4.40, which requires 
the VA to regard as "seriously disabled" any part of the 
musculoskeletal system that becomes painful on use.  DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  The provisions of 
38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid 
consideration of a higher rating based on greater limitation 
of motion due to pain on use, including during flare-ups.  
The Board noted that the guidance provided by the Court in 
DeLuca must be followed in adjudicating claims where a rating 
under the diagnostic codes governing limitation of motion 
should be considered.  



Factual Background

The Veteran's low back disability is rated under Diagnostic 
Code (DC) 5243 for intervertebral disc (IVD) syndrome.  The 
regulations provide for evaluation of the spine under the 
General Rating Formula for Diseases and Injuries of the Spine 
or under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined 
under § 4.25.  38 C.F.R. § 4.71a, The Spine, Note (6) (2008).  

Under the General Rating Formula, the regulations provide, in 
pertinent part, for a 20 percent rating when forward flexion 
of the thoracolumbar spine is greater than 30 degrees, but 
not greater than 60 degrees, or the combined range of motion 
of the thoracolumbar spine is not greater than 120 degrees; 
or there is muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 
percent rating is warranted if the medical evidence shows 
forward flexion of the thoracolumbar spine to 30 degrees or 
less; or favorable ankylosis of the entire thoracolumbar 
spine.  A 50 percent rating is warranted if there is 
unfavorable ankylosis of the entire thoracolumbar spine.  A 
100 percent rating is warranted if there is unfavorable 
ankylosis of the entire spine.  These ratings are warranted 
if the above-mentioned manifestations are present, with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.  38 C.F.R. § 4.71a, DCs 5235 
to 5243 (2008).  

The rating criteria under the General Formula for Diseases 
and Injuries of the Spine also provide, in pertinent part, 
the following Notes:  

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.  

Note (2): (See also Plate V.)  For VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is zero to 
90 degrees; extension is zero to 30 degrees; left and right 
lateral flexion are zero to 30 degrees; and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The combined normal range of motion of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of the spinal motion provided in 
this note are the maximum that can be used for calculation of 
the combined range of motion.  Id.  

Under the Formula Based on Incapacitating Episodes, a 10 
percent evaluation is assigned with incapacitating episodes 
having a total duration of at least one week but less than 
two weeks during the past 12 months; a 20 percent evaluation 
is assigned with incapacitating episodes of having a total 
duration of at least two weeks but less than four weeks 
during the past 12 months; a 40 percent evaluation is 
assigned with incapacitating episodes of having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months; and a 60 percent evaluation is 
assigned with incapacitating episodes of having a total 
duration of at least six weeks during the past 12 months.  
Id.  

Note (1): For purposes of evaluations under 5243, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  

Note (2): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of incapacitating episodes or under the General 
Rating Formula for Diseases and Injuries of the Spine, 
whichever method results in a higher evaluation for that 
segment.  

With respect to neurologic manifestations, DC 8520, addresses 
the sciatic nerve.  Incomplete paralysis of the sciatic nerve 
is rated 10 percent when mild, 20 percent when moderate, 40 
percent when moderately severe, and 60 percent when severe 
with marked muscular atrophy.  38 C.F.R. § 4.124a; DC 8520 
(2008).  An 80 percent rating is warranted for complete 
paralysis of the nerve when the foot dangles and drops and 
there is no active movement possible of the muscles below the 
knee, and flexion of the knee is weakened or (very rarely) 
lost.  Id.  

The term "incomplete paralysis" with peripheral nerve 
injuries indicates a degree of loss or impaired function 
substantially less than the type pictured for complete 
paralysis given with each nerve, whether due to the varied 
level of the nerve lesion or to partial regeneration.  When 
the involvement is wholly sensory, the rating should be for 
mild, or at most, the moderate degree.  See note at 
"Diseases of the Peripheral Nerves" in 38 C.F.R. 
§ 4.124(a).  

When examined by VA in September 2005, the examiner indicated 
that the claims file was reviewed and included a description 
of the Veteran's complaints and medical history.  The Veteran 
reported chronic low back pain, stiffness and weakness, and 
said that his predominant problem was moving from the sitting 
position to standing, i.e., getting up from a chair, in and 
out of his car, the bathtub, etc.  The Veteran did not use 
any assistive devices to ambulate and denied any 
incapacitating episodes requiring physician care or 
prescribed bed rest.  The Veteran also denied any bowel or 
bladder problems or any specific episodes of flare-ups.  He 
described his back pain as moderate and fairly constant with 
occasional severe pain when fatigued.  He had difficulty 
standing or sitting for any prolonged period, and said that 
his walking was not limited by pain.  The Veteran reported 
that he retired in 1996, and said that his back disability 
did not affect him when he was employed.  He reported that he 
was able to do some household chores, including mowing his 
lawn, but did them very slowly.  

On examination, his gait, sensation, and deep tendon reflexes 
were normal and there was no evidence of tenderness or back 
spasms and no muscle atrophy or weakness in the lower 
extremities.  Forward flexion was to 45 degrees with 
extension to 25 degrees.  Right and left lateral flexion was 
to 10 degrees and rotation was to 15 degrees, bilaterally.  
The examiner indicated that there was no objective evidence 
of pain, weakness, excess fatigability, incoordination, lack 
of endurance or additional limitation of motion on repetitive 
use, and stated the he could not offer an opinion as to any 
additional functional impairment on flare-ups without 
resorting to speculation.  X-ray studies showed some mild 
convexity-right lateral curvature of the lumbar spine and 
mild to moderate degenerative changes, but was otherwise 
within normal limits.  There was no spondylolysis or 
spondylolisthesis.  

On VA examination in October 2006, the Veteran's complaints 
and the clinical findings were not materially different from 
the prior VA examination.  The Veteran reported pain with 
movement of the spine and said that taking salsalate daily 
offered moderate relief.  The Veteran denied any bowel or 
bladder problems or any radiation of pain, and there was no 
evidence of tenderness, abnormal gait, muscle atrophy, 
weakness, spasm or pain in the lower extremities, and no 
evidence of kyphosis, lumbar flattening or lumbar lordosis.  
Strength and deep tendon reflexes were normal in the lower 
extremities and there was no evidence of any sensory 
impairment.  Active and passive forward flexion was to 65 
degrees, lateral flexion was to 30 degrees, bilaterally, and 
rotation was to 45 degrees, bilaterally.  At this point, the 
Board notes that the examination report included a second 
entry for lateral flexion to 30 degrees.  It is not clear 
whether this was a typographic error intended to represent 
extension of the spine or a duplicate entry.  The Veteran has 
never complained of any restriction of extension nor do the 
clinical findings of record suggest any significant 
limitation.  Assuming, for the sake of argument, that 
extension was limited to zero degrees, such impairment would 
have no material affect on the overall rating for the low 
back disability under the rating criteria.  Given the current 
clinical findings of record, the Board finds that remanding 
the appeal to obtain a current finding for extension would 
only delay adjudication of the claim with no benefit flowing 
to the Veteran.  

The evidentiary record also includes numerous VA outpatient 
notes showing treatment for various maladies from 2004 to 
2006.  However, the records do not show any specific 
treatment or include any clinical findings or assessment 
concerning the Veteran's low back disability.  

Analysis

Initially, it should be noted that the Board has reviewed all 
the evidence of record, including but not limited to the 
Veteran's contentions, the VA outpatient notes from 2002 to 
2006, and the findings from the two VA examinations conducted 
during the pendency of this appeal.  Although the Board has 
an obligation to provide adequate reasons and bases 
supporting its decision, it is not required to discuss each 
and every piece of evidence in a case.  The relevant evidence 
will be summarized where appropriate.  

While the Veteran is competent to offer evidence as to the 
visible symptoms or manifestations of a disease or 
disability, his belief as to its current severity under 
pertinent rating criteria or the nature of the service-
connected pathology is not the most probative evidence.  Only 
someone qualified by knowledge, training, expertise, skill, 
or education, which the Veteran is not shown by the record to 
possess, may provide evidence requiring medical knowledge.  
Layno v. Brown, 6 Vet. App. 465, 470 (1994); Grottveit v. 
Brown, 5 Vet. App. 91, 92-93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  

The medical evidence of record showed that the Veteran has 
good range of motion of the lumbar spine, no evidence of any 
neurological signs or symptoms, and no additional functional 
impairment due to pain, fatigue on repetitive use, lack of 
endurance or incoordination.  The most severe limitation of 
forward flexion of the thoracolumbar spine was to 45 degrees, 
with a combined range of motion to 120 degrees.  Applying the 
clinical findings to the General Rating Formula discussed 
above, the Veteran's low back disability equates to no more 
than a 20 percent evaluation.  

In addition, other than complaints of pain, the objective 
findings did not show any neurological impairment or any 
incapacitating episodes (periods of acute signs and symptoms 
that requires bed rest prescribed by a physician and 
treatment by a physician).  In fact, the Veteran specifically 
denied any radiating pain or any incapacitating episodes.  He 
also denied any bowel or bladder problems or any specific 
episodes of flare-ups.  Thus, a rating in excess of 20 
percent based on incapacitating episodes is not warranted.  

The Board has also considered whether an increased evaluation 
is in order in this case when separately evaluating and 
combining the orthopedic and neurologic manifestations of the 
Veteran's low back disability under the orthopedic rating 
criteria and applicable neurologic rating criteria.  

In this regard, the Board notes that there was no evidence of 
signs or symptoms of radiculopathy compatible with sciatic 
neuropathy or other neurological abnormalities on either of 
the two VA examinations discussed above or on any of the 
outpatient notes during the pendency of this appeal.  Other 
than complaints of pain and limitation of motion, the 
objective findings did not show any neurological impairment.  
As there is no objective evidence of any neurological 
symptomatology, there is no basis to assign a separate rating 
under any of the applicable neurological rating codes.  
Therefore, a compensable evaluation would not be warranted 
under DC 8520 for mild incomplete paralysis of the sciatic 
nerve.  By separately evaluating and combining the neurologic 
and orthopedic manifestations of the Veteran's low back 
disability, a combined evaluation in excess of 20 percent is 
not warranted.  

Additionally, there is no objective evidence of any 
associated abnormalities, such as bowel or bladder impairment 
which would provide a basis for assigning a separate rating 
under Note 1.  

Consideration must also be given to any functional impairment 
of the Veteran's ability to engage in ordinary activities and 
the effect of pain on the functional abilities.  38 C.F.R. 
§§ 4.10, 4.40, 4.45, 4.59 (2008).  

In this regard, the question of functional loss due to pain 
and other related factors was specifically addressed on the 
two VA examinations during the pendency of the appeal.  In 
both instances, while the Veteran had some decreased motion, 
the examiners found no additional functional limitation due 
to pain, fatigue, weakness, or lack of endurance following 
repetitive use.  Further, there is no evidence of muscle 
weakness, atrophy or any neurological impairment referable to 
the lumbosacral spine.  The objective evidence does not show 
more than moderate to severe limitation of motion when pain 
is considered, and no objective signs or manifestations of 
any additional functional impairment.  

As noted under the Rating Schedule, the general rating 
formula notes that the rating criteria are to be applied with 
or without symptoms such as pain, stiffness, or aching in the 
area of the spine affected by residuals of injury or disease.  
Other than the Veteran's report of pain, there was no 
evidence of visible behavior or adequate pathology to suggest 
that any additional functional impairment was commensurate 
with the criteria necessary for a higher evaluation at 
anytime during the pendency of this appeal.  

Applying the appropriate diagnostic codes to the facts of 
this case, the objective assessment of the Veteran's present 
impairment from his low back disability does not suggest that 
he has sufficient symptoms so as to a warrant an evaluation 
in excess of 20 percent.  Accordingly, the Board finds that 
the 20 percent evaluation assigned for lumbar spondylosis 
accurately depicts the severity of the condition for the 
entirety of the rating period on appeal, and there is no 
basis for higher rating.  Accordingly, an increased 
evaluation is not warranted.  

Finally, the Court has acknowledged that the Board cannot 
assign an extraschedular rating in the first instance, but 
found that the Board must specifically adjudicate whether to 
refer a case for such an evaluation when the issue is either 
raised by the claimant or is reasonably raised by the 
evidence of record.  See Barringer v. Peake, 22 Vet. App. 242 
(2008).  Accordingly, the Board has considered whether the 
case should be referred to the Director of the VA 
Compensation and Pension Service for extra-schedular 
consideration under 38 C.F.R. § 3.321(b)(1) (2008).  

In a recent case, the Court clarified the analytical steps 
necessary to determine whether referral for extraschedular 
consideration is warranted.  See Thun v. Peake, 22 Vet. App. 
111 (2008).  First, the RO or the Board must determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the veteran's level 
of disability and symptomatology and is found inadequate, the 
RO or Board must determine whether the claimant's exceptional 
disability picture exhibits other related factors such as 
those provided by the regulation as "governing norms."  
Third, if the rating schedule is inadequate to evaluate a 
veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or 
the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the veteran's 
disability picture requires the assignment of an 
extraschedular rating.  

Pursuant to 38 C.F.R. § 3.321(b)(1), an extraschedular rating 
is in order when there exists such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards.  In this case, the record 
does not reflect frequent periods of hospitalization or 
interference with employment to a degree greater than that 
contemplated by the regular schedular standards.  

At present, the objective evidence of record does not show 
that the manifestations of the Veteran's low back disability 
are unusual or exceptional.  The Veteran has been retired for 
more than 12 years, and reported that his back disability did 
not affect him when he was employed.  He reported that his 
primary difficulty was standing from a sitting position, and 
discomfort on prolonged sitting or standing.  The Veteran 
reported that he was able to do household chores, including 
mowing his lawn, albeit slowly, and said that his back 
disability did not affect his ability to walk.  He does not 
require any hospitalization or regular treatment for back 
problems and has not had any incapacitating episodes.  In 
sum, there is no indication that the average industrial 
impairment from his low back disability would be in excess of 
that contemplated by the assigned schedular evaluation.  
Therefore, referral of this case for extraschedular 
consideration is not in order.  See Floyd v. Brown, 9 Vet. 
App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996); 
see also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) 
(noting that the disability rating itself is recognition that 
industrial capabilities are impaired).  

In light of the discussion above, the Board finds that the 20 
percent evaluation assigned for the Veteran's low back 
disability accurately depicts the severity of the condition 
for the entirety of the rating period on appeal, and there is 
no basis for higher staged ratings.  See Hart v. Mansfield, 
21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 
(1999).  




ORDER

An increased evaluation for lumbar spondylosis is denied.  




____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


